Citation Nr: 1022790	
Decision Date: 06/21/10    Archive Date: 07/01/10

DOCKET NO.  07-02 569	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to dependency and indemnity compensation (DIC) 
benefits based on helpless child status.


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel


INTRODUCTION

The Veteran served on active duty from August 1945 to 
May 1949.  He died October [redacted], 1962.  The appellant is his 
son.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a November 2005 rating decision of the San 
Diego, California, Department of Veterans Appeals (VA), 
Regional Office (RO).  In April 2007, the claim was 
transferred to the Oakland, California RO due to the 
appellant's last known place of residence.  


FINDING OF FACT

The appellant, who is the son of the Veteran, is shown to be 
or have been married since November [redacted], 1990.


CONCLUSION OF LAW

The claim for DIC benefits on the basis of being a helpless 
child of the Veteran must be denied by operation of law.  38 
U.S.C.A. §§ 101, 1318, 1542 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.55, 3.57 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A, and the 
pertinent implementing regulation, codified at 38 C.F.R. § 
3.159, provide that VA will assist a claimant in obtaining 
evidence necessary to substantiate a claim but is not 
required to provide assistance to a claimant if there is no 
reasonable possibility that such assistance would aid in 
substantiating the claim.  

They also require VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided by the 
Secretary that is necessary to substantiate the claim.  

As will be explained, the pertinent facts in this case are 
not in dispute and the law is dispositive.  Consequently, to 
this extent, there is no additional evidence that could be 
obtained to substantiate the claim, and no further action is 
required to comply with the VCAA or the implementing 
regulation.  See Manning v. Principi, 16 Vet. App. 534, 542 
(2002); VAOPGCPREC 5-2004 (June 23, 2004).  

In so deciding, the Board observes that the appellant 
requested that he be provided a personal hearing before a 
veterans law judge.  Such a hearing was scheduled for May 11, 
2010.  He did not appear.  Recognition is given to the fact 
that the appellant's mailing address has changed frequently 
during the course of the appeal due, in part, to various 
incarcerations.  Notably, in December 2009, the appellant 
provided a mailing address in Salinas, California.  In March 
2010, notice of the May 2010 hearing was provided to him at 
that address.  That letter was returned as undeliverable.  In 
correspondence received in April 2010, the appellant advised 
that the RO that he was again incarcerated, and that he would 
be released on April 26, 2010.  He indicated that he lived in 
Salinas but did not furnish a specific mailing address.  
Notice of the personal hearing was resent to a different 
address in Salinas.  That mail was returned to the RO on May 
12, 2010 with the indication that the appellant had moved.  
The RO then attempted to contact the appellant at his last 
known phone number with no success.   The Board is satisfied 
that all efforts to contact the appellant and schedule him 
for his personal hearing were exhausted.  Wood v. Derwinski, 
1 Vet. App. 190, 193 (1991) ("the duty to assist is not 
always a one-way street. If a veteran wishes help, he cannot 
passively wait for it in those circumstances where he may or 
should have information that is essential in obtaining the 
putative evidence").  

Nevertheless, as will be discussed in greater detail below, 
the Board is hard-pressed to believe that the appellant's 
appearance at his hearing would have had any effect on the 
outcome of his appeal.  
    
II. Helpless Child Benefits 

The appellant claims DIC benefits as the helpless child of a 
deceased Veteran.  He maintains that he is a paraplegic and 
confined to a wheelchair.  He asserts that he was born with a 
congenital hip deformity and was paralyzed at birth.  He had 
two subsequent car accidents that have more severely affected 
his paraplegia.  He also stated that he has a bipolar 
disorder that was hereditary in nature.  He states that he 
was incapable of self support prior to age 18.  

In part, an eligible child of a Veteran may be entitled to 
DIC at the time of the Veteran's death.  38 U.S.C.A. § 1318.  
A child must be "unmarried" and must be either under the age 
of 18, have become permanently incapable of self-support 
before the age of 18, or be between the ages of 18 and 23 and 
pursuing a course of instruction at an approved educational 
institution.  38 U.S.C.A. § 101(4)(A); 38 C.F.R. §§ 
3.57(a)(1).  

Under 38 U.S.C.A. § 103(e), marriage of a child shall not bar 
the furnishing of benefits if the marriage was void or had 
been annulled by a court having basic authority to render 
annulment decrees, unless it is determined by VA that the 
annulment was obtained through fraud by either party or by 
collusion. 38 U.S.C.A. § 103(e); 38 C.F.R. § 3.55(b)(1).  On 
or after January 1, 1975, marriage of a child terminated 
prior to November [redacted], 1990, shall not bar the furnishing of 
benefits to or for such child provided that the marriage: (i) 
Has been terminated by death, or (ii) has been dissolved by a 
court with basic authority to render divorce decrees unless 
the Department of Veterans Affairs determines that the 
divorce was secured through fraud by either party or by 
collusion.  38 C.F.R. § 3.55(b)(2).  

In an April 2005 statement to VA, in an application for 
benefits, the appellant stated that his wife, G.M., had asked 
for power-of-attorney while he was incarcerated and then 
filed for divorce.  He related that he would be released from 
prison in April 2005, and he requested that VA to not allow 
his spouse any information, checks, or benefits.  There is no 
competent evidence of record that the appellant's marriage 
was rendered void or annulled.  It is clear from the record 
that the appellant's spouse was not deceased nor were the 
parties divorced prior to November [redacted], 1990.  

Although there is not a marriage certificate of record, 
38 U.S.C.A. § 5124 indicates, in pertinent part, that, for 
purposes of benefits under laws administered by the 
Secretary, the Secretary may accept the written statement of 
a claimant as proof of the existence of any relationship 
specified in subsection (b) for the purpose of acting on such 
individual's claim for benefits.  [Emphasis added].  This 
provision applies to proof of the existence of any of the 
following relationships between a claimant and another 
person: (1) marriage. (2) dissolution of marriage. (3) birth 
of a child. (4) death of any family member.  See 38 U.S.C.A. 
§ 5124(a)(b) (2009).  Further, pursuant to 38 C.F.R. § 3.205, 
proof of marriage may be established by various official 
records and by any other secondary evidence which reasonably 
supports a belief by the Adjudicating activity that a valid 
marriage actually occurred.  

In this case, the appellant's statement of his marriage and 
impending divorce are considered credible, in light of the 
fact that this statement was made not in his own self-
interest.  When this statement was made, it was not made in 
connection with an attempt to verify marriage for benefits, 
but in an attempt to prevent his wife from any gain she may 
attempt to make as  result of their marriage.  He 
specifically indicated that she had attempted to obtain his 
power-of-attorney while he was incarcerated, and had since 
that time, filed for a divorce.  He made this statement 
without self-interest and the statement was made in an 
attempt to notify VA of his marital status at the time of his 
application for benefits.  Therefore, his statement has been 
accepted by VA as proof of marriage as of the date of his 
April 2005 statement to VA.  

Since the appellant submitted a statement that as of April 
2005 he was married, albeit his spouse had applied for 
divorce, the provisions of 38 U.S.C.A. § 103(e) and 38 C.F.R. 
§ 3.55(b)(2), pertaining to a marriage of a child terminated 
prior to November [redacted], 1990, do not apply.  Additionally, he 
does not allege, nor does the evidence of record show, that 
the marriage was void, or annulled, by a court having basic 
authority to render annulment decrees.  

Because of the appellant's disqualifying marital situation, 
the Board does not need to address the factors regarding 
whether he became permanently incapable of self-support by 
reason of mental or physical defect at the date of attaining 
the age of 18 years.  See 38 C.F.R. § 3.356(a).  

Thus, on this record, the Board finds that the appellant is 
not eligible for recognition as the helpless child of the 
deceased Veteran for the purposes of obtaining DIC.  

In a case such as this where the law is dispositive, the 
claim must be denied due to the absence of legal entitlement.  
See Sabonis v. Brown, 6 Vet. App. 426 (1994).  




ORDER

The claim for DIC benefits based on helpless child status is 
denied under the law.





____________________________________________
MICHAEL A. HERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


